Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on May 13, 2021. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,785. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to facilitating changes to online computing environment by assessing impacts of temporary interventions. These substantial similarities are illustrated by comparing an independent claim from the present application against one from the patent, in the table below. 
Present Application
Claim 1
Patent 11,038,785
Claim 1
A method in which one or more processing devices perform operations comprising: determining estimation weights for a plurality of control online platforms based on control performance data of the plurality of control online platforms and focal performance data of a focal online platform that has been subject to a temporary intervention, wherein the plurality of control online platforms are not subject to the temporary intervention, and wherein the focal performance data and the control performance data are for two or more examination windows contained in a pre-intervention period that is prior to a time period when the focal online platform is subject to the temporary intervention; 
A method in which one or more processing devices perform operations comprising:
accessing (i) focal performance data of a focal online platform that has been subject to a temporary intervention and (ii) control performance data of a plurality of control online platforms not subject to the temporary intervention;

determining estimation weights for the plurality of control online platforms based on the control performance data and the focal performance data in two or more examination windows contained in a pre-intervention period that is prior to a time period when the focal online platform is subject to the temporary intervention;
computing, based on the estimation weights and the control performance data in a post- intervention period, a counterfactual metric indicating a performance of the focal online platform in the post-intervention period in the absence of the temporary intervention; 
computing, based on the estimation weights and the control performance data in a post-intervention period, a counterfactual metric indicating a performance of the focal online platform in the post-intervention period in the absence of the temporary intervention; 
and transmitting the counterfactual metric to the focal online platform for use in modifying an interactive computing environment provided by the focal online platform.
and transmitting the counterfactual metric to the focal online platform, wherein the counterfactual metric is usable for modifying a user interface of an interactive computing environment provided by the focal online platform.


While both sets of claims are substantially similar, the patent additionally recites accessing focal performance data of a focal online platform that has been subject to a temporary intervention and accessing control performance data of a plurality of control online platforms not subject to temporary intervention. The present application however does claim determining estimation weights for a plurality of control online platforms based on control performance data of the plurality of control online platforms and focal performance data of a focal online platform that has been subject to a temporary intervention, wherein the plurality of control online platforms are not subject to the temporary intervention. So while the present application does not explicitly recite accessing the same data claimed in both the patent and the present application, it does explicitly use the data claimed in both the patent and the present application. It is implicit that if data is used in computing, it is accessed somehow. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have accessed the data since that is being used by the computing devices.  
Claims 2-20 also stand rejected for being substantially similar to claims 2-20 of patent 11,038,785. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455